In re Alexander, Shannon; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. D, No. 96-1508; to the Court of Appeal, Fifth Circuit, Nos. 09-WR-536,10-KH-104.
Granted. Leave is hereby granted the Court of Appeal, Fifth Circuit to withdraw its order of recusal from the consolidated criminal writ applications in 09-WR-0536, 10-KH-0104, and ll-KH-727, and the applications are transferred back to the court of appeal for consideration according to the procedures approved by this court in State v. Cordero, 08-1717 (La.10/3/08), 993 So.2d 203
WEIMER, J., dissents.
See reasons assigned in State v. Cordero, 08-1717 (La.10/3/08), 993 So.2d 203.